The Judges,
after hearing counsel on both sides, were of opinion, that if the discounts were such as were allowed by *476our discount act, they ought to have been permitted to have gone to the jury as payments, if they were just and regular~ because payment by one joint and several obligor, on account of or in part of the same bond, may be pleaded by the other in a suit against him otherwise the bond might be paid twice, which would be against law and justice.
Rule for new trial made absolute~
~A1l the Judges present.~